Case 0:18-cv-61680-RAR Document 62 Entered on FLSD Docket 05/06/2019 Page 1 of 1


                                 UN ITED STATES DISTRICT COURT FOR THE
                                      SOUTHERN DISTRICT OF FLORIDA
                                    CaseNum ber:18-61680-ClV-M OR ENO

  BIOM ATRIX SPECIALTY PHA RM ACY,LLC,
  FFP HOLDCO,LLC d/b/a M ATRIX HEALTH
  GROU PyBIOLOGICTXKLLCS.  and FFP
                                   .

  ACQUISITION lI,LLC d/b/aMEDEX BIOCARE,
                   Plaintiffs,
  VS.

  HORIZON HEALTHCARE SERVICES,INC.
  d/b/aHORIZON BLUE CRO SS BLUE SHIELD
  OF NEW JERSEY ,

                   Defendant.

                ORDER OF REA SSIGNM ENT TO DISTR ICT JUD GE RO DO LFO A .RUIZ

         Theabove-styled casehasbeen selectedbytheClerk ofCourtutilizing a random selection procedure

  to insurethe fairand impartialreassignmentofcasesfrom theundersigned
  DistrictJudgetothenewly appointedDistrictJudgeRodolfo A.Ruiz.
         Priorto executing thisOrder,theundersigned hasreviewedthefilesand in accordancewith the policy

  establishedbytheJudgesoftheSouthernDistrictofFlorida(SeelnternalOperatingProcedures,Section

  2.05.03-2.05.04),itishereby
         ORDERED thattheabove-styled actionsarehereby REASSIGNED to the calendaroftheHonorable

  RodnlfoA Ruiz asof
            .
                                       2Of forallfurtherproceedings.Itisfurther
         ORDERED thatallpleadingshereafterfiled shallbearthe assigned casenum berfollowed by the

  initialsRAR in lieu ofthepresentinitials..
          DONE andORDERED at                   ,Florida,in chambersthis   day Of        ,2019.



                                                    F       O A.M ORENO
                                                    U   TED STATES DISTRICT JUDGE
  c:Allcounselofrecord/pro separties
